Citation Nr: 0609473	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  02-16 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for essential tremors, 
claimed as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to March 
1946.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 decision by the RO in Cleveland, 
Ohio, which denied entitlement to service connection for 
essential tremors, as a result of exposure to ionizing 
radiation.

In October 2003 the veteran was afforded a videoconference 
hearing before the undersigned.  A transcript of the hearing 
has been associated with the claims folder.

In April 2004, the Board remanded the case for further 
development.  The case was subsequently returned to the 
Board.


FINDINGS OF FACT

1.  There is no competent evidence that essential tremors are 
a radiogenic disease.

2.  There is no competent medical evidence which links the 
veteran's essential tremors to service, or exposure to 
ionizing radiation in service.


CONCLUSION OF LAW

Essential tremors were not incurred in service and service 
incurrence may not be presumed.  38 U.S.C.A. §§ 1110, 1112 
(West 2002); 38 C.F.R. §§ 3.303, 3.309, 3.311 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the 38 U.S.C.A. § 5103(a) (West 
2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 C.F.R. § 3.159(b)(1) (2005).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA has satisfied the notification requirements of the VCAA.  
The September 2002 statement of the case, March 2003 and 
October 2005 supplemental statements of the case, and 
November 2001, January 2002 letters, April 2004, and 
September 2004 gave the veteran notice of the evidence 
necessary to substantiate his claim on appeal.  

The evidence development letters dated in November 2001, 
January 2002, April 2004, and September 2004 also advised the 
veteran of what evidence he was responsible for providing and 
what evidence VA would undertake to obtain.  The veteran was 
not explicitly told to submit all evidence in his possession.  
The October 2005 supplemental statement of the case, however 
contained the provisions of 38 C.F.R. § 3.159(b), noting that 
the veteran would be advised to submit relevant evidence in 
his possession.  

In Dingess/Hartman, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
Dingess/Hartman v. Nicholson, U.S. Vet. App. Nos. 01-1917 & 
02-1506 (Mar. 3, 2006).  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

Upon receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability.  Despite the inadequate notice provided to the 
veteran on these latter two elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim(s) for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

Although some of the notice in this case was provided after 
the initial denial, the Court has held that delayed notice 
will not ordinarily prejudice a claimant, and even that a 
sufficient remedy for inadequate notice was for VA to ensure 
that the notice was given after the initial denial.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).   

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2005) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2005) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

In addition, the Board finds that all relevant evidence has 
been obtained with regard to the veteran's claims, and that 
the duty to assist requirements of the VCAA have been 
satisfied.  The RO made an attempt to obtain the veteran's 
service medical records.  The veteran's service medical 
records were reportedly destroyed in a fire at the National 
Personnel Records Center (NPRC) in 1973.  It is reasonably 
certain that further efforts to obtain the veteran's service 
medical records would be futile.   38 U.S.C.A. § 5103A.

There is no identified relevant evidence that has not been 
accounted for and the veteran has been afforded a necessary 
VA examination.  38 U.S.C.A. § 5103A(b),(c).  

In its remand the Board instructed that the agency of 
original jurisdiction should obtain radiation dose estimates 
and then refer the case to VA's Under Secretary for Benefits 
for an opinion as to whether the claimed disability was 
related to the radiation exposure.  The Appeals Management 
Center (AMC) undertook the development, but did not refer the 
case to the Under Secretary for Benefits in accordance with 
38 C.F.R. § 3.311.  

As will be discussed below there is no competent evidence 
that essential tremors constitute a radiogenic disease, and 
it essential tremors are not listed in 38 C.F.R. § 3.311 as a 
radiogenic disease.  Referral to the Under Secretary for 
Benefits is only warranted if one of those conditions is met.  
38 C.F.R. § 3.311(b) (2005).  The failure to refer the case 
is therefore not prejudicial.  Cf. Stegall v. West, 11 Vet 
App 268 (1998).


Factual Background

During a January 1983 VA examination, the veteran complained 
of shaking of the head which was nonintentional.  The 
diagnosis was non-intention tremor, of undertermined 
etiology.

VA outpatient treatment records dated from 1983 to 2001, as 
well as 1983 testing for possible exposure to nuclear 
radiation, were all negative for symptoms or diagnoses 
pertaining to tremors.

In January 2002, the veteran was afforded a VA neurological 
examination.  He complained of bodily tremors since the age 
of 35.  He reported that he was exposed to radiation in 1945 
when he was 20 years old.  The diagnosis was essential 
tremors.  In a subsequent addendum to the VA examination, the 
examiner noted that the veteran claimed to have tremors after 
exposure to radiation and the examiner found it concerning 
that the veteran had marked ataxia of the lower extremities.  

In April 2002, the veteran submitted an article from The 
Merck Manual which referenced the fact that injuries could 
occur to the nervous system as a complication of radiation 
therapy for certain cancers and brain tumors.

In the veteran's October 2002 substantive appeal, he 
submitted an attachment in the form of an article pertaining 
to Project Trinity.

During the veteran's October 2003 hearing, he testified that 
he was present for Project Trinity, which tested the first 
atomic bomb.  He explained that part of his job, while in the 
military, was to patrol the crater left by the bomb following 
its explosion.  He reported that the first time he noticed 
tremors was at the age of 35.  

In a September 2004 response to a request for the veteran's 
records, pertaining to radiation exposure, the National 
Personnel Records Center (NPRC) reported that the records 
were fire related and there were no service medical records 
or Surgeon General's Office (SGO) reports available.

In April 2004, VA requested additional information on the 
veteran's radiation exposure from the US Army Radiation 
Dosimetry Branch.  In an October 2004 reply the Branch noted 
that it conducted a search to locate records for the veteran 
that would identify exposure to ionizing radiation.  It was 
unable to locate any records, but it was also noted that 
records dated back only to mid-1954.  

Laws and Regulations

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  Service connection will also 
be granted for any disease diagnosed after discharge, when 
all of the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways, which have been outlined by 
the Court.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); 
Ruker v. Brown, 10 Vet. App. 67, 71 (1997).

First, there are diseases that are presumptively service 
connected in radiation-exposed veterans under 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d).  Second, service connection 
can be established under 38 C.F.R. § 3.303(d) with the 
assistance of the procedural advantages prescribed in 38 
C.F.R. § 3.311, if the condition at issue is a radiogenic 
disease.  Third, direct service connection can be established 
under 38 C.F.R. § 3.303(d) by showing that the disease was 
incurred during or aggravated by service without regard to 
the statutory presumptions.  See Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must not 
only determine whether a veteran had a disability recognized 
by VA as being etiologically related to exposure to ionizing 
radiation, but must also determine whether the disability was 
otherwise the result of active service.  In other words, the 
fact that the requirements of a presumptive regulation are 
not met does not in and of itself preclude a claimant from 
establishing service connection by way of proof of actual 
direct causation.

The term "radiation-exposed veteran" means a veteran who 
participated in a "radiation-risk activity."  38 U.S.C.A. § 
1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).   The term 
"radiation-risk activity" means onsite participation in a 
test involving the atmospheric detonation of a nuclear 
device; the occupation of Hiroshima or Nagasaki, Japan during 
the period beginning on August 6, 1945, and ending on July 1, 
1946; or internment as a prisoner of war of Japan during 
World War II resulting in an opportunity for exposure to 
radiation comparable to those occupying Hiroshima or 
Nagasaki; or certain service on the grounds of a gaseous 
diffusion plant in Paducah, Kentucky, Portsmouth, Ohio, or at 
area K25 at Oak Ridge, Tennessee; or certain service on 
Amchitka Island, Alaska.  See 38 U.S.C.A. § 1112(c)(3)(B); 38 
C.F.R. § 3.309(d)(3)(ii).

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary glands, cancer of the urinary tract; bronchiolo-
alveolar carcinoma; cancer of the bone; cancer of the brain; 
cancer of the colon; cancer of the lung; and cancer of the 
ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease 
that may be induced by ionizing radiation and shall include 
the following: (i) All forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) 
Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver 
cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) 
Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; 
(xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) 
Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior 
subcapsular cataracts; (xvii) Non- malignant thyroid nodular 
disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; 
(xx) Tumors of the brain and central nervous system; (xxi) 
Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's 
disease; (xxiii) Prostate cancer; and (xxiv) Any other 
cancer.  38 C.F.R. § 3.311(b)(2).  Section 3.311(b)(5) 
requires that breast cancer or skin cancer become manifest 5 
years or more after exposure.  38 C.F.R. § 3.311(b)(5).

Section 3.311(a) calls for the development of a radiation 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either 38 C.F.R. § 3.307 or § 
3.309, and where it is contended that the disease is a result 
of ionizing radiation in service.  In claims based upon 
participation in atmospheric nuclear testing, dose data will 
in all cases be requested from the appropriate office of the 
Department of Defense.  38 C.F.R. § 3.311(a)(2)(i).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.   See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Analysis

In regards to service connection on a presumptive basis, 
essential tremors are not listed at 38 U.S.C.A. § 1112(c) and 
38 C.F.R. § 3.309(d), and even if the Board assumes that the 
veteran participated in service in a "radiation-risk 
activity," as that term is defined by applicable law, his 
tremors are not diseases that can be presumptively service 
connected by dint of any in-service participation in a 
radiation-risk activity.  Consequently, service connection 
cannot be granted here on a presumptive basis pursuant to 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).

Turning the to second theory under which radiation claims can 
be granted, the Board notes, essential tremors are not one of 
the disorders at issue defined as a radiogenic disease listed 
in 38 C.F.R. § 3.311.  

The veteran has presented evidence, in the form of an article 
from The Merck Manual.  This article, however, does not 
discuss essential tremors, and pertains to injuries that 
result from radiation therapy, not from atmospheric testing 
of atomic bombs.  This article therefore, does not constitute 
"competent scientific or medical evidence that the claimed 
condition is a radiogenic disease."  38 C.F.R. 
§ 3.311(b)(4).

Turning to consideration of direct service connection, the 
post-service evidence shows that essential tremors initially 
became manifest many years after the veteran's March 1946 
separation from military service.  The first post service 
evidence to address tremors is dated in 1983, approximately 
37 years following separation from service.  This long 
interval of time, coupled with the fact that the veteran 
himself noted during his personal hearing that he first 
experienced tremors at the age of 35, seems to weigh against 
the veteran's claim of service connection for essential 
tremors. 

Service connection could nonetheless be established if all 
the evidence including that pertinent to service showed that 
essential tremors were incurred in service.  38 C.F.R. 
§ 3.303(d) (2005).  There is no competent evidence linking 
essential tremors to service, including to radiation exposure 
in service.

The Board acknowledges the veteran's statements and testimony 
that he suffers from essential tremors which are due to 
service.  However, as a lay person the veteran is not 
competent to express an opinion as to medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

The Board has also considered the effect of the absent 
service medical records.  Destruction of service medical 
records does not create a heightened benefit of the doubt, 
but only a heightened duty on the part of VA to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing the claim, and to explain its 
decision.  Cromer v. Nicholson, 19 Vet App 215 (2005); Russo 
v. Brown, 9 Vet. App. 46, 51 (1996).

Because there is no competent evidence linking the claimed 
disability to service, the preponderance of the evidence is 
against the claim.  Consequently, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for essential tremors, 
claimed as due to exposure to ionizing radiation is denied.




____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


